DAUKSCH, Judge
(concurring specially).
I am compelled to point out that the condition (f) proscribed owning or carrying but not possessing a weapon and the undisputed evidence was that the Defendant’s cousin had left the gun with the Defendant for safekeeping. Further I note the Defendant complied with all requirements of the probation order for 5V2 years before this alleged violation and the Parole and Probation Commission saw fit to have the Defendant on a 3 month written report status as their limited supervision.